IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44736

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 581
                                                )
       Plaintiff-Respondent,                    )   Filed: September 11, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
TIFFANY MARIE SMITH,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jonathan Medema, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Tiffany Marie Smith pled guilty to one count of grand theft by deception, Idaho Code
§§ 18-2403(2)(a), 18-2407(1)(b). In exchange for her guilty plea, an additional charge was
dismissed. The district court imposed a unified sentence of fourteen years, with a minimum
period of confinement of two years, suspended the sentence and placed Smith on probation. A
report of probation violation was filed alleging that Smith violated her probation by being
convicted of new crimes in another state; failing to pay fine, fees, and costs; and failing to pay
restitution. After serving her sentence in another state for crimes committed there, Smith was
returned to Idaho where she admitted to violating the terms of her probation by committing the


                                                1
new crimes. The district court consequently revoked probation and ordered execution of a
reduced sentence of three years, with a minimum period of confinement of one year. Smith
appeals, contending that the district court abused its discretion in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Smith’s modified sentence. Therefore, the order revoking probation and directing
execution of Smith’s previously suspended sentence is affirmed.




                                                 2